929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sonny JUDE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3163.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1991.Decided March 21, 1991.

On Petition for Review of an Order of the Benefits Review Board.
Sonny Jude, petitioner pro se.
Cathryn Celeste Helm, Barbara J. Johnson, United States Department of Labor, Washington, D.C., for respondent.
Ben.Rev.Bd.
VACATED AND REMANDED.
Before PHILLIPS, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Sonny Jude seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    On appeal, the Director filed a motion for remand.  The Director now concedes that Jude has established at least ten years of coal mine employment and is entitled to invoke the interim presumption of total disability based on his qualifying pulmonary function evidence.  See 20 C.F.R. Sec. 727.203(a)(2).  The parties agree that Jude is entitled to benefits under the Black Lung Benefits Act and that the Black Lung Disability Trust Fund will pay the benefits.  Accordingly, we grant the Director's motion, vacate the decision of the Benefits Review Board, and remand this matter for the award of benefits.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.

VACATED AND REMANDED